United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1420
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of North Dakota.
Jodi Lynn Richter,                        *
also known as Nurse Betty,                * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                               Submitted: October 7, 2011
                                  Filed: October 14, 2011
                                   ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       In this direct criminal appeal, Jodi Richter challenges the sentence imposed by
the district court1 upon her guilty plea to conspiring to possess with intent to distribute
and to distribute in excess of 500 grams of a methamphetamine mixture. She entered
her guilty plea pursuant to a written plea agreement that contained an appeal waiver.
Her counsel moves to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), acknowledging the appeal waiver, but arguing that a defendant


      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.
should be permitted to seek appellate review of the judgment and imposition of
sentence by the district court notwithstanding an appeal waiver. Richter seeks
appointment of new counsel.

      We conclude that this appeal is barred by the appeal waiver. The appeal falls
within the scope of the waiver; the record establishes that Richter knowingly and
voluntarily entered into both the plea agreement and the appeal waiver; and enforcing
the waiver would not result in a miscarriage of justice. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (setting forth criteria for enforcing
appeal waiver). We have also reviewed the record independently under Penson v.
Ohio, 488 U.S. 75, 80 (1988), and we have found no non-frivolous issue for appeal
beyond the scope of the appeal waiver.

      Accordingly, the appeal is dismissed. We also grant counsel’s motion to
withdraw, and we deny Richter’s motion for new counsel.
                     ______________________________




                                         -2-